                                                                     FILED: April 9, 2020


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

No.     19-4609,             US v. Tredarius Keene
                             4:18-cr-00012-MFU-RSB-3,4:18-cr-00012-MFU-RSB-
                             4,4:18-cr-00012-MFU-RSB-5, 4:18-cr-00012-MFU-RSB-
                             8

                                ________________________

                               NOTICE OF JUDGMENT
                                ________________________

Judgment was entered on this date in accordance with Fed. R. App. P. 36. Please be
advised of the following time periods:

PETITION FOR WRIT OF CERTIORARI: To be timely, a petition for certiorari
must be filed in the United States Supreme Court within 90 days of this court's entry
of judgment. The time does not run from issuance of the mandate. If a petition for
panel or en banc rehearing is timely filed, the time runs from denial of that petition.
Review on writ of certiorari is not a matter of right, but of judicial discretion, and will
be granted only for compelling reasons. (www.supremecourt.gov)

VOUCHERS FOR PAYMENT OF APPOINTED OR ASSIGNED COUNSEL:
Vouchers must be submitted within 60 days of entry of judgment or denial of
rehearing, whichever is later. If counsel files a petition for certiorari, the 60-day period
runs from filing the certiorari petition. (Loc. R. 46(d)). If payment is being made from
CJA funds, counsel should submit the CJA 20 or CJA 30 Voucher through the CJA
eVoucher system. In cases not covered by the Criminal Justice Act, counsel should
submit the Assigned Counsel Voucher to the clerk's office for payment from the
Attorney Admission Fund. An Assigned Counsel Voucher will be sent to counsel
shortly after entry of judgment. Forms and instructions are also available on the court's
web site, www.ca4.uscourts.gov, or from the clerk's office.

BILL OF COSTS: A party to whom costs are allowable, who desires taxation of
costs, shall file a Bill of Costs within 14 calendar days of entry of judgment. (FRAP
39, Loc. R. 39(b)).
PETITION FOR REHEARING AND PETITION FOR REHEARING EN
BANC: A petition for rehearing must be filed within 14 calendar days after entry of
judgment, except that in civil cases in which the United States or its officer or agency
is a party, the petition must be filed within 45 days after entry of judgment. A petition
for rehearing en banc must be filed within the same time limits and in the same
document as the petition for rehearing and must be clearly identified in the title. The
only grounds for an extension of time to file a petition for rehearing are the death or
serious illness of counsel or a family member (or of a party or family member in pro
se cases) or an extraordinary circumstance wholly beyond the control of counsel or a
party proceeding without counsel.

Each case number to which the petition applies must be listed on the petition and
included in the docket entry to identify the cases to which the petition applies. A
timely filed petition for rehearing or petition for rehearing en banc stays the mandate
and tolls the running of time for filing a petition for writ of certiorari. In consolidated
criminal appeals, the filing of a petition for rehearing does not stay the mandate as to
co-defendants not joining in the petition for rehearing. In consolidated civil appeals
arising from the same civil action, the court's mandate will issue at the same time in all
appeals.

A petition for rehearing must contain an introduction stating that, in counsel's
judgment, one or more of the following situations exist: (1) a material factual or legal
matter was overlooked; (2) a change in the law occurred after submission of the case
and was overlooked; (3) the opinion conflicts with a decision of the U.S. Supreme
Court, this court, or another court of appeals, and the conflict was not addressed; or (4)
the case involves one or more questions of exceptional importance. A petition for
rehearing, with or without a petition for rehearing en banc, may not exceed 3900
words if prepared by computer and may not exceed 15 pages if handwritten or
prepared on a typewriter. Copies are not required unless requested by the court.
(FRAP 35 & 40, Loc. R. 40(c)).

MANDATE: In original proceedings before this court, there is no mandate. Unless the
court shortens or extends the time, in all other cases, the mandate issues 7 days after
the expiration of the time for filing a petition for rehearing. A timely petition for
rehearing, petition for rehearing en banc, or motion to stay the mandate will stay
issuance of the mandate. If the petition or motion is denied, the mandate will issue 7
days later. A motion to stay the mandate will ordinarily be denied, unless the motion
presents a substantial question or otherwise sets forth good or probable cause for a
stay. (FRAP 41, Loc. R. 41).
                                                                          FILED: April 9, 2020


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                          No. 19-4609
                                 (4:18-cr-00012-MFU-RSB-3)
                                 (4:18-cr-00012-MFU-RSB-4)
                                 (4:18-cr-00012-MFU-RSB-5)
                                 (4:18-cr-00012-MFU-RSB-8)
                                    ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellant

v.

TREDARIUS JAMERIQUAN KEENE, a/k/a Bubba, a/k/a Bubs; MONTEZ LAMAR
ALLEN, a/k/a Doc Milla; JAVONTAY JACQUIS HOLLAND, a/k/a Tay, a/k/a Reckless;
JALEN CORMARRIUS TERRY, a/k/a Fats

              Defendants - Appellees

                                      ___________________

                                        JUDGMENT
                                      ___________________

       In accordance with the decision of this court, the judgment of the district court is

reversed. This case is remanded to the district court for further proceedings consistent with

the court's decision.

       This judgment shall take effect upon issuance of this court's mandate in accordance

with Fed. R. App. P. 41.

                                            /s/ PATRICIA S. CONNOR, CLERK
